Fill in this information to identify the case:

Debtor 1              Eric A Kelley

Debtor 2              Jessica L Kelley
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Alabama
                                                                             (State)

Case number           18-80085-CRJ13



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:              Home Point Financial Services                      Court claim no. (if known):         17

Last four digits of any number you               XXXXXX8805                       Date of payment change:
use to identify the debtors’ account:                                             Must be at least 21 days after date of                 6/1/2019*
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any            $1,070.89*

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:          $ _______                                     New escrow payment :          $ _______

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                            New interest rate:           %

             Current principal and interest payment:        $ _________                   New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: Mortgage Payment Change due to Loan Modification

           Current Interest Rate:                       4.500%                            New Interest Rate:                    5.250%

           Current Principal & Interest:            $   879.88                           New Principal & Interest:          $   921.84

           Current Escrow Payment:                  $   143.41                           New Escrow Payment:                $   149.05

           Current mortgage payment:                $ 1,023.29                            New mortgage payment:             $ 1,070.89




          Case
Official Form     18-80085-CRJ13
              410S1                               Doc of Mortgage
                                                 Notice   Filed 09/03/19      Entered
                                                                  Payment Change           09/03/19 15:54:04                        Desc
                                                                                                                                  page 1      Main
                                                           Document            Page 1 of 16
 Debtor 1            Eric A Kelley                                                   Case number (if known) 18-80085-CRJ13
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Karen A. Maxcy                                                                  Date     8/30/2019
     Signature

Print:         Karen                 A.                           Maxcy                 Title   Authorized Agent
               First Name            Middle Name                  Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      678-321-6965                                                         Email    Karen.Maxcy@mccalla.com



            * Pursuant to the terms of the loan modification, this PCN is being filed to reflect the P&I amount of $921.84 and
            Escrow payment of $149.05, effective June 1, 2019. To the extent any prior interest rate adjustments under the
            terms of the loan documents or prior escrow adjustments were not noticed in this Court pursuant to Bankruptcy
            Rule 3002.1 after December 1, 2011 or the Petition Date (whichever is later), creditor will refund or credit the
            debtor, as appropriate, to give the debtor the benefit of any lower payment amount as provided under the loan
            documents, escrow analysis, or a notice previously filed with this Court pursuant to Bankruptcy Rule 3002.1. This
            does not constitute a modification of the payment obligations under the terms of the promissory note, mortgage,
            or other loan documents.




          Case
Official Form     18-80085-CRJ13
              410S1                             Doc of Mortgage
                                               Notice   Filed 09/03/19      Entered
                                                                Payment Change      09/03/19 15:54:04                Desc
                                                                                                                   page 2    Main
                                                          Document      Page 2 of 16
                                                       Bankruptcy Case No.: 18-80085-CRJ13
 In Re:                                                Chapter:             13
          Eric A Kelley                                Judge:               Clifton R. Jessup Jr.
          Jessica L Kelley

                                    CERTIFICATE OF SERVICE

      I, Karen A. Maxcy, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Eric A Kelley
27925 Phillip Wagon Drive
Athens, AL 35613

Jessica L Kelley
27925 Phillip Wagon Drive
Athens, AL 35613

Stephen Gale Campbell                          (served via ECF at sgcampbelllaw@aol.com)
Stephen G. Campbell, P.C.
105 South Marion Street
Post Office Box 708
Athens, AL 35612

Michele T. Hatcher, Trustee                    (served via ECF at ecf@ch13decatur.com)
P.O. Box 2388
Decatur, AL 35602

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       9/3/2019         By:    /s/Karen A. Maxcy
                     (date)                Karen A. Maxcy
                                           Authorized Agent for Home Point Financial Services




Case 18-80085-CRJ13           Doc    Filed 09/03/19 Entered 09/03/19 15:54:04           Desc Main
                                    Document      Page 3 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document      Page 4 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document      Page 5 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document      Page 6 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document      Page 7 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document      Page 8 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document      Page 9 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 10 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 11 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 12 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 13 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 14 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 15 of 16
Case 18-80085-CRJ13   Doc    Filed 09/03/19 Entered 09/03/19 15:54:04   Desc Main
                            Document     Page 16 of 16
